DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/4/2021, 4/29/2021, 3/4/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 and 4-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 11 and 15-18 of U.S. Patent No. 10,608,610 in view of Iwamoto (US 2014/0130319). 
Regarding claim 1, Pat ‘610 discloses, in claims 1 and 11, a bulk acoustic wave device (all limitations are the same with the limitations recited in claim 11 of Pat ‘610), comprising: 
a stiffening substrate (all limitations are the same with the limitations recited in claim 1 of Pat ‘610); 
a piezoelectric layer disposed over the stiffening substrate (“a support substrate comprising a semiconductor layer on a stiffening substrate; a piezoelectric layer on the support substrate”, in claim 1 of Pat ‘610, is interpreted as the same limitation); 
a semiconductor layer disposed between the piezoelectric layer and the stiffening substrate (all limitations are the same with the limitations recited in claim 1 of Pat ‘610). 
Pat ‘610 does not explicitly disclose a first electrode disposed on a surface of the piezoelectric layer on a side of the piezoelectric layer opposite the stiffening substrate, and a second electrode disposed between the piezoelectric layer and the stiffening substrate, the first electrode and the second electrode configured to generate or receive acoustic waves within the piezoelectric layer.
Iwamoto teaches, in at least figure 19 and related text, the device comprising a first electrode (63B/63C, [133]) disposed on a surface of the piezoelectric layer (10, [131]) on a side of the piezoelectric layer (10, [131]) opposite the stiffening substrate (50, [62]), and a second electrode (20, [134]) disposed between the piezoelectric layer (10, [131]) and the stiffening substrate (50, [62]), the first electrode (63B/63C, [133]) and the second electrode (20, [134]) configured to generate or receive acoustic waves within the piezoelectric layer ([134], figure), for the purpose of providing a piezoelectric device free of the problems associated with ion implantation, i.e., degradation of the piezoelectricity of the piezoelectric thin film and damage to the piezoelectric thin film ([11]).
Pat ‘610 and Iwamoto are analogous art because they both are directed to bulk acoustic wave device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Pat ‘610 with the specified features of Iwamoto because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Pat ‘610  to have the first electrode disposed on a surface of the piezoelectric layer on a side of the piezoelectric layer opposite the stiffening substrate, and a second electrode disposed between the piezoelectric layer and the stiffening substrate, the first electrode and the second electrode configured to generate or receive acoustic waves within the piezoelectric layer, as taught by Iwamoto, for the purpose of providing a piezoelectric device free of the problems associated with ion implantation, i.e., degradation of the piezoelectricity of the piezoelectric thin film and damage to the piezoelectric thin film ([11], Iwamoto).
Regarding claim 2, Pat ‘610 in view of Iwamoto discloses the bulk acoustic wave device of claim 1 as described above.
Pat ‘610 further discloses, in claim 1, a dielectric layer between the piezoelectric layer and the semiconductor layer (all limitations are the same with the limitations recited in claim 1 of Pat ‘610).
Regarding claim 4, Pat ‘610 in view of Iwamoto discloses the bulk acoustic wave device of claim 1 as described above.
Pat ‘610 further discloses, in claim 1, a charge-trapping layer between the piezoelectric layer and the stiffening substrate (“the semiconductor layer disposed between the piezoelectric layer and the stiffening substrate; a dielectric layer between the piezoelectric layer and the semiconductor layer; and a charge trapping layer at an interface between the dielectric layer and the semiconductor layer and/or an interface between the dielectric layer and the piezoelectric layer”, in claim 1 of Pat ‘610, is interpreted as the same limitation).
Regarding claim 5, Pat ‘610 in view of Iwamoto discloses the bulk acoustic wave device of claim 4 as described above.
Pat ‘610 further discloses, in claim 8, the charge-trapping layer comprises polycrystalline silicon (“the charge trapping layer comprises a layer of polycrystalline silicon”, in claim 8 of Pat ‘610, is interpreted as the same limitation).
Regarding claim 6, Pat ‘610 in view of Iwamoto discloses the bulk acoustic wave device of claim 1 as described above.
Iwamoto further teaches, in at least figure 19 and related text, the piezoelectric layer (10, [131]) is monocrystalline ([62], [131]), for the purpose of providing a piezoelectric device free of the problems associated with ion implantation, i.e., degradation of the piezoelectricity of the piezoelectric thin film and damage to the piezoelectric thin film ([11]).
Regarding claim 7, Pat ‘610 in view of Iwamoto discloses the bulk acoustic wave device of claim 1 as described above.
Iwamoto further teaches, in at least figure 19 and related text, the piezoelectric layer (10 (1), [62], [131]) comprises a material selected from the group consisting of: lithium niobate (LiNbO3) ([62]), lithium tantalate (LiTaO3) ([62]), and quartz ([62]), for the purpose of providing a piezoelectric device free of the problems associated with ion implantation, i.e., degradation of the piezoelectricity of the piezoelectric thin film and damage to the piezoelectric thin film ([11]).
Regarding claim 8, Pat ‘610 in view of Iwamoto discloses the bulk acoustic wave device of claim 1 as described above.
Pat ‘610 further discloses, in claim 15, a thickness of the piezoelectric layer is less than 50 µm, and a thickness of the stiffening substrate is between 400 and 800 µm (all limitations are the same with the limitations recited in claim 15 of Pat ‘610).
Regarding claim 9, Pat ‘610 in view of Iwamoto discloses the bulk acoustic wave device of claim 1 as described above.
Pat ‘610 further discloses, in claim 16, the thickness of the piezoelectric layer is less than 20 µm (“a thickness of the piezoelectric layer is less than 1 µm”, in claim 16 of Pat ‘610, is interpreted as the same limitation).
Regarding claim 10, Pat ‘610 in view of Iwamoto discloses the bulk acoustic wave device of claim 1 as described above.
Pat ‘610 further discloses, in claim 16, the thickness of the piezoelectric layer is less than 1 µm (all limitations are the same with the limitations recited in claim 16 of Pat ‘610).
Regarding claim 11, Pat ‘610 in view of Iwamoto discloses the bulk acoustic wave device of claim 1 as described above.
Pat ‘610 in view of Iwamoto does not disclose a thickness of the semiconductor layer is between 10 nm and 2 µm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the thickness of the semiconductor layer as claimed in claim 11 in order to optimize the performance of the device in ….. It is noted that the selection dimension of the thickness of the semiconductor layer as being no more than use of known technique to improve similar devices in the same way. See MPEP § 2143 I. C. It is noted that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1389 (2007). In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
The specification contains no disclosure of either the critical nature of the claimed arrangement (i.e.- a thickness of the semiconductor layer is between 10 nm and 2 µm) or any unexpected results arising therefrom.
Where patentability is said to be based upon particular chosen limitations or upon another variable recited in a claim, the applicant must show that the chosen limitations are critical.  In re Woodruff, 919 F.2d 1575, 1578 (FED. Cir. 1990).
Regarding claim 12, Pat ‘610 in view of Iwamoto discloses the bulk acoustic wave device of claim 1 as described above.
Pat ‘610 further discloses, in claim 3, the semiconductor layer comprises a material selected from the group consisting of: silicon, germanium, SiGe, SiC, and a III-V material (all limitations are the same with the limitations recited in claim 3 of Pat ‘610).
Regarding claim 13, Pat ‘610 in view of Iwamoto discloses the bulk acoustic wave device of claim 1 as described above.
Pat ‘610 further discloses, in claim 4, the semiconductor layer comprises at least one electronic component material (all limitations are the same with the limitations recited in claim 4 of Pat ‘610).
Regarding claim 14, Pat ‘610 in view of Iwamoto discloses the bulk acoustic wave device of claim 13 as described above.
Pat ‘610 further discloses, in claim 5, the at least one electronic component comprises a component selected from the group consisting of. a CMOS transistor, a switch, and a power amplifier (all limitations are the same with the limitations recited in claim 5 of Pat ‘610).
Regarding claim 15, Pat ‘610 in view of Iwamoto discloses the bulk acoustic wave device of claim 1 as described above.
Pat ‘610 further discloses, in claim 2, the stiffening substrate comprises sapphire, glass and/or spinel (MgAl2O4) (all limitations are the same with the limitations recited in claim 2 of Pat ‘610).
Regarding claim 16, Pat ‘610 in view of Iwamoto discloses the bulk acoustic wave device of claim 1 as described above.
Pat ‘610 further discloses, in claim 6, a ratio of a thickness of the piezoelectric layer to a thickness of the stiffening substrate is less than or equal to 0.125 (all limitations are the same with the limitations recited in claim 6 of Pat ‘610).
Regarding claim 17, Pat ‘610 discloses, in claims 1 and 11, a bulk acoustic wave device (all limitations are the same with the limitations recited in claim 11 of Pat ‘610), comprising: 
a stiffening substrate (all limitations are the same with the limitations recited in claim 1 of Pat ‘610); 
a piezoelectric layer (all limitations are the same with the limitations recited in claim 1 of Pat ‘610); 
a semiconductor layer disposed between the piezoelectric layer and the stiffening substrate (all limitations are the same with the limitations recited in claim 1 of Pat ‘610), and electrodes disposed on opposing sides of the piezoelectric layer (“two electrodes located respectively on opposing sides of the piezoelectric layer”, in claim 11 of Pat ‘610, is interpreted as the same limitation).
Pat ‘610 does not explicitly disclose the electrodes configured to generate or receive bulk acoustic waves in the piezoelectric layer.
Iwamoto teaches, in at least figure 19 and related text, the device comprising the electrodes (63B/63C and 20, [133], [134]) configured to generate or receive bulk acoustic waves in the piezoelectric layer (10, [131]) ([134], figure), for the purpose of providing a piezoelectric device free of the problems associated with ion implantation, i.e., degradation of the piezoelectricity of the piezoelectric thin film and damage to the piezoelectric thin film ([11]).
Pat ‘610 and Iwamoto are analogous art because they both are directed to bulk acoustic wave device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Pat ‘610 with the specified features of Iwamoto because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Pat ‘610  to have the electrodes configured to generate or receive bulk acoustic waves in the piezoelectric layer, as taught by Iwamoto, for the purpose of providing a piezoelectric device free of the problems associated with ion implantation, i.e., degradation of the piezoelectricity of the piezoelectric thin film and damage to the piezoelectric thin film ([11], Iwamoto).
Regarding claim 18, Pat ‘610 discloses, in claim 17, a method of manufacturing a bulk acoustic wave device, comprising: 
transferring a semiconductor layer from a first donor substrate onto a stiffening substrate to form a support substrate (all limitations are the same with the limitations recited in claim 17 of Pat ‘610); 
transferring a piezoelectric layer onto the support substrate from a second donor substrate such that the semiconductor layer is disposed between the piezoelectric layer and the stiffening substrate (all limitations are the same with the limitations recited in claim 17 of Pat ‘610). 
Pat ‘610 does not explicitly disclose providing electrodes disposed on opposing sides of the piezoelectric layer, the electrodes configured to generate or receive bulk acoustic waves in the piezoelectric layer.
Iwamoto teaches, in at least figure 19 and related text, the method comprising providing electrodes (63B/63C and 20, [133], [134]) disposed on opposing sides of the piezoelectric layer (10, [131]), the electrodes (63B/63C and 20, [133], [134]) configured to generate or receive bulk acoustic waves in the piezoelectric layer(10, [131]) ([134], figure), for the purpose of providing a piezoelectric device free of the problems associated with ion implantation, i.e., degradation of the piezoelectricity of the piezoelectric thin film and damage to the piezoelectric thin film ([11]).
Pat ‘610 and Iwamoto are analogous art because they both are directed to method of manufacturing a bulk acoustic wave device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Pat ‘610 with the specified features of Iwamoto because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Pat ‘610  to have the providing electrodes disposed on opposing sides of the piezoelectric layer, the electrodes configured to generate or receive bulk acoustic waves in the piezoelectric layer, as taught by Iwamoto, for the purpose of providing a piezoelectric device free of the problems associated with ion implantation, i.e., degradation of the piezoelectricity of the piezoelectric thin film and damage to the piezoelectric thin film ([11], Iwamoto).
Regarding claim 19, Pat ‘610 in view of Iwamoto discloses the method of claim 18 as described above.
Pat ‘610 further discloses, in claim 17, forming a charge-trapping layer between the piezoelectric layer and the stiffening substrate (“forming a dielectric layer over the semiconductor layer; the semiconductor layer are disposed between the piezoelectric layer and the stiffening substrate; forming a charge trapping layer at an interface between the dielectric layer and the semiconductor layer and/or an interface between the dielectric layer and the piezoelectric layer”, in claim 17 of Pat ‘610, is interpreted as the same limitation).
Regarding claim 20, Pat ‘610 in view of Iwamoto discloses the method of claim 18 as described above.
Pat ‘610 further discloses, in claim 18, forming an embrittlement zone in the first or second donor substrate, respectively, by implantation of atomic species (all limitations are the same with the limitations recited in claim 18 of Pat ‘610); 
bonding the first or second donor substrate, respectively, onto the stiffening substrate or semiconductor layer, respectively (all limitations are the same with the limitations recited in claim 18 of Pat ‘610); and 
detaching the first or second donor substrate, respectively, along the embrittlement zone (all limitations are the same with the limitations recited in claim 18 of Pat ‘610).
Claims 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 10,608,610 in view of Iwamoto (US 2014/0130319), and further in view of Iwamoto (US 2014/0139075). 
Regarding claim 3, Pat ‘610 in view of Iwamoto319 discloses the bulk acoustic wave device of claim 2 as described above.
Pat ‘610 in view of Iwamoto319 does not explicitly disclose the dielectric layer comprises silicon oxide.
Iwamoto075 teaches, in at least figure 11 and related text, the device comprising the dielectric layer (341, [115]) comprises silicon oxide ([115]), for the purpose of providing a piezoelectric device having a structure that prevents occurrence of defects due to pyroelectric charge ([10]).
Pat ‘610, Iwamoto319, and Iwamoto075 are analogous art because they all are directed to method for forming a HEMT and one of ordinary skill in the art would have had a reasonable expectation of success to modify Pat ‘610 in view of Iwamoto319 with the specified features of Iwamoto075 because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Pat ‘610 in view of Iwamoto319 to have the the dielectric layer comprising silicon oxide, as taught by Iwamoto075, for the purpose of providing a piezoelectric device having a structure that prevents occurrence of defects due to pyroelectric charge ([10], Iwamoto075).
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 18, 20 and 21 that recite “depositing a first metal layer on the first or second donor substrate; depositing a second metal layer on the stiffening substrate or semiconductor layer; and bonding the first metal layer to the second metal layer, the bonded first metal layer and the second metal layer forming one electrode of the electrodes disposed on opposing sides of the piezoelectric layer” in combination with other elements of the base claims 18, 20 and 21.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG-HO KIM/Primary Examiner, Art Unit 2811